Walker, J. The appellants urge the reversal of the decree in this cause, upon the grounds that cities and counties are prevented, by a constitutional prohibition, from lending their credit, to aid in the construction of railroads. This court, in the case of Prettyman v. Supervisors of Tazewell County, 19 Ill. R. 406, held that the constitutional restriction relied upon, only applies to, and prohibits the State from giving its credit to, or in aid of, any individual, association or incorporation, and does not apply to or embrace cities and counties, within the restriction. We see no reason requiring that the construction then adopted should be overruled, and are still disposed to adhere to that decision. That case is decisive of this question, and we deem it unnecessary to again discuss it. It is likewise urged that the city is prohibited from issuing these bonds by the provisions of its charter. The act’incorporating the city of Rockford, contains a provision limiting the power of the city to borrow money, to an amount, the interest on which, shall not exceed half of the tax which shall be levied upon the real estate of the city, assessed for its general expenses. It is urged that the interest on the bonds proposed to be issued, and on sums already borrowed, would exceed the limit fixed by the charter of the city. The city charter took effect and went into operation, on the fourth day of March, 1854. But by an act of the legislature, incorporating the Kenosha and Rockford Railroad Company, which was adopted the 20th January, 1857, (Private Laws, 16, sec. 6,) it is provided “ that the several counties, cities, incorporated villages and towns, through or near which said railroad shall be located, are hereby authorized to subscribe to the capital stock in, or severally to lend their credit to, the incorporation hereby created, for the purpose of aiding in the construction of said road: Provided, That no such subscript-ion or loan shall be made, until the same shall be voted as hereinafter provided.” It is conceded that the city of Rockford, although not named in terms, is embraced in the provisions of this section; and no question is made as to the regularity of the vote to lend these bonds to the railroad company. There is no reason perceived, why this does not remove the restriction contained in the charter, and fully authorize the city to lend its credit to the railroad, when sanctioned by a vote of the citizens. This, as are all such municipal corporations, is dependent upon the legislative will for their existence, as well as all power exercised by them, and their corporate powers may be increased or contracted by the legislature, at will. And the enlargement of this power may be given, by an act not professing, in terms, to amend their charter, but may be as effectually done, in an act incorporating a railroad company. This provision, contained in the railroad charter is the last expressed will of the legislature, and must be held to be binding. It was also urged that the act authorized the city to subscribe to the Kenosha and Rockford Railroad Company, but not to the Kenosha, Rockford and Rock Island Railroad Company. At the same session of the legislature, an act was adopted, incorporating the Rockford and Mississippi Railroad Company, and gave to counties, cities, incorporated villages and towns, through or near to which it should be located, the same power to subscribe stock in, or lend their credit to aid in its construction, as was given by the charter of the Kenosha and Rockford Railroad Company. It is also conceded, that the city of Rockford is embraced in the provisions of the charter of this last named company. The acts incorporating these companies, contain a provision that each of them shall have the power to unite its road, in whole or in part, with any other railroad or railroads then constructed, or which might be afterwards constructed, connecting with the same. And to grant power to such road, to construct and use any portion of the line of road, upon such terms as may be agreed between them, and also to consolidate their capital stock with the capital stock of any such railroad company, with which they shall intersect, and to have power to place the road and its capital stock, when thus consolidated, under the control of a joint board of directors. Under these provisions, the Kenosha and Rockford Railroad and the Rockford and Mississippi Railroad, became consolidated, and no objection is urged against the manner in which it was accomplished, and we shall therefore regard it as regular. Then, when thus united and consolidated, under the name of the Kenosha, Rockford and Rock Island Railroad Company, had the city of Rockford the power to lend its credit to aid in its construction ? The power was given the city to lend its credit to aid in the construction of each of these roads, before they became consolidated, and their charters authorized the consolidation. And an act of 28th February, 1854, (Scates’ Comp. 951,) authorizes all railroad companies then organized, or which might become organized, to consolidate their property and stock with each other. And the 2nd section of this act confers on such companies, when consolidated, all of the rights which each company previously had, under its charter. It then follows, that as each of these companies had the power to receive these bonds, as a loan of the city credit, before the consolidation was effected, that they still have the same right. When the legislature by the same act which conferred the power on the city to lend its credit to each of these companies, also empowered them to consolidate their roads, it must have been intended that the power of the city, might be exercised after such consolidation, as effectually as before that event occurred. Otherwise, it may be reasonably supposed, that some limitation of the power would have been adopted. The object of conferring the power on the city to lend its credit to the company, was to aid in its construction, and the same necessity existed after as before the consolidation. The condition is not that the city may lend its credit before a consolidation is effected, but it is to the road which the legislature was then incorporating, which contemplated its existence as a consolidated company. After the consolidation, it was still the company created by these acts. We are therefore of the opinion that the city is authorized to make, and the road to receive this loan of bonds, in the manner proposed, and that there was no error in the decree dissolving the injunction, and dismissing complainants’ bill. We have heretofore, with great reluctance, felt ourselves compelled to notice the insufficient and negligent manner in which transcripts of records in numerous instances have been returned by clerks of the Circuit Courts, into this court. In many instances there exists on the part of clerks a singular degree of carelessness in making transcripts of records. They frequently abound in fly leaves, large open spaces between paragraphs, and are barely legible, and with many interlineations and erasures. But it affords us pleasure to say that in this case the transcript is neatly made—is written in a plain legible hand—is free from blots, erasures and interlineations, and the other imperfections referred to; and it is creditable to the clerk who transcribed it, and will compare most favorably with any filed in this court. Decree affirmed.